Name: Commission Regulation (EEC) No 2027/92 of 22 July 1992 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance, and fixing the level of aid for the supply of groats and meal of durum wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 92 Official Journal of the European Communities No L 207/21 COMMISSION REGULATION (EEC) No 2027/92 of 22 July 1992 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance, and fixing the level of aid for the supply of groats and meal of durum wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect to certain agricultural products for the benefit of the French overseas departments ('), and in particular Article 2 (6) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91 , Commission Regulation (EEC) No 388/92 (2) as amended by Regulation (EEC) No 467/92 (3), lays down the forecast supply balance in cereals for the French over ­ seas departments (FODs); whereas that supply balance permits interchangeability between certain of the products concerned and, where necessary, an increase during the course of the financial year in the overall quantity fixed for feed grains ; whereas, as a result of experience gained and in order to satisfy the cereal needs of the FOD that forecast supply balance must be amended ; whereas the Annex to Regulation (EEC) No 388/92 must therefore be amended ; Whereas, pursuant to Article 2 (3) of Regulation (EEC) No 3763/91 , aid should be fixed for the delivery of groat and meal of durum wheat from the Community to the FOD ; whereas for the purpose of determining equal to the export refund plus a fixed amount to take account of small deliveries would make Community products competitive with products from third countries ; Whereas export refunds are fixed on the basis of the prices of cereals and cereal products on the Community market and of their prices on the world market ; whereas refunds must in particular bridge the gap between those prices ; Whereas the measures provided for in this Regulation must be capable of being applied in full during the second half of 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 388/92 the table headed 'Second half of 1992' is hereby replaced by the table in the Annex hereto. Article 2 Aid for the supply to the FOD of groats and meal of durum wheat falling within CN code 1103 11 10 manu ­ factured from cereals processed elsewhere in the Commu ­ nity shall be equal to the export refund for that product plus ECU 6 per tonne. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 43, 19. 2. 1992, p. 16 . (3 OJ No L 53, 28. 2. 1992, p. 14. No L 207/22 Official Journal of the European Communities 23. 7. 92 ANNEX 'Second half of 1992 (in tonnes) Cereals orginating , in third countries (ACP/developing countries) or the Community Common wheat Barley Maize Groat and meal of durum wheat Guadeloupe 30 000 5 000 10 000  Martinique 5 000 5 000 10 000 1 500 French Guyana 1 000 500 1 000  Reunion 30 000 10 000 60 000  Total 66 000 20 500 81 000 1 500 169 000'